Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 1 of 10




       Exhibit D
Gallery 2 - BCS-Services                                                                                                                     http://www.bcs-software.com/patented-portfolio
                                                     Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 2 of 10

              BCS Software
                                                                                              Home   Our Services   Our Patented Portfolio   Patent Licensing    Contact Us
              We c a n m a ke i t h a p p e n wi t h ou r p a te n te d te c h n ol og y




                                                            PATENTED PORTFOLIO
                                                                                   We're h e re to h e l p




                                                              PO RTFO LIO O F PATEN TED TECH N O LO GY




1 of 9                                                                                                                                                                    3/15/21, 2:16 PM
Gallery 2 - BCS-Services                                                                                                                http://www.bcs-software.com/patented-portfolio
                                                  Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 3 of 10




                      U.S. Patent No.                                  U.S. Patent No.                           U.S. Patent No.
                      6 , 2 4 0,4 2 1                                  6 ,4 2 1 ,8 2 1                           6 ,4 3 8,5 3 5
                      S tolar z                                        L ave l l e e                             Ben jamin et al.

                      System, Software and Apparatus for Organizing,   Flow Chart-Based Programming Method and   Relational Database Method for Accessing
                      Storing and Retrieving Information from a        System for Object-Oriented Languages.     Information Useful for the Manufacture of, to
                      Computer Database.                                                                         Interconnect Nodes in, to Repair and to Maintain
                                                                                                                 Product and System Units.




2 of 9                                                                                                                                                               3/15/21, 2:16 PM
Gallery 2 - BCS-Services                                                                                                                          http://www.bcs-software.com/patented-portfolio
                                                 Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 4 of 10




                      U.S. Patent No.                                    U.S. Patent No.                                    U.S. Patent No.
                      6,6 58,37 7                                        6,6 6 2 ,1 7 9                                     6,895,502
                      Anward et al.                                      Ben jamin et al.                                   Fraser

                      Method and System for Text Analysis Based on the   Relational Database Method for Accessing           Method and System for Securely Displaying and
                      Tagging, Processing, and/or reformatting of the    Information Useful for the Manufacture of, to      Confirming Request to Perform Operation on Host
                      Input Text.                                        Interconnect Nodes in, to Repair and to Maintain   Computer.
                                                                         Product and System Units.




3 of 9                                                                                                                                                                         3/15/21, 2:16 PM
Gallery 2 - BCS-Services                                                                                                            http://www.bcs-software.com/patented-portfolio
                                                  Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 5 of 10




                      U.S. Patent No.                                U.S. Patent No.                          U.S. Patent No.
                      7,200,760                                      7 ,30 2 ,6 1 2                           7,533,301
                      Rieb e et al.                                  N y e et al.                             N y e et al.

                      System for Persistently Encrypting Critical    High Level Operational Support System.   High Level Operational Support System.
                      Software Data to Control the Operation of an
                      Executable Software Program.




4 of 9                                                                                                                                                           3/15/21, 2:16 PM
Gallery 2 - BCS-Services                                                                                                                   http://www.bcs-software.com/patented-portfolio
                                                 Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 6 of 10




                      U.S. Patent No.                             U.S. Patent No.                                    U.S. Patent No.
                      7,730,129                                   7,774,296                                          7,840,893
                      Wan g e t al.                               Ben jamin et al.                                   Kulas

                      Collaborative Communication Platforms.      Relational Database Method for Accessing           Display and Manipulation of Web Page-Based
                                                                  Information Useful for the Manufacture of, to      Search Results.
                                                                  Interconnect Nodes in, to Repair and to Maintain
                                                                  Product and System Units.




5 of 9                                                                                                                                                                  3/15/21, 2:16 PM
Gallery 2 - BCS-Services                                                                                                                   http://www.bcs-software.com/patented-portfolio
                                                  Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 7 of 10




                      U.S. Patent No.                              U.S. Patent No.                                  U.S. Patent No.
                      7,890,809                                    7,895,282                                        7 ,9 9 6 ,4 6 4
                      N y e et al.                                 Wang et al.                                      Wa ng e t al .

                      High Level Operational Support System.       Internal Electronic Mail System and Method for   Method and System for Providing a User Directory.
                                                                   the Same.




6 of 9                                                                                                                                                                  3/15/21, 2:16 PM
Gallery 2 - BCS-Services                                                                                                                  http://www.bcs-software.com/patented-portfolio
                                                 Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 8 of 10




                      U.S. Patent No.                             U.S. Patent No.                                   U.S. Patent No.
                      7 ,9 9 6 ,4 6 9                             8,171,081                                         8,176,123
                      Wan g e t al.                               Wang et al.                                       Wa ng e t al .

                      Method and System for Sharing Files Over    Internal Electronic Mail Within a Collaborative   Collaborative Communication Platforms.
                      Networks.                                   Communication System.




7 of 9                                                                                                                                                                 3/15/21, 2:16 PM
Gallery 2 - BCS-Services                                                                                                         http://www.bcs-software.com/patented-portfolio
                                                  Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 9 of 10




                      U.S. Patent No.                              U.S. Patent No.                          U.S. Patent No.
                      8,285,788                                    8,554,838                                8,819,120
                      Wan g e t al.                                Wang et al.                              Wa ng e t al .

                      Techniques for Sharing Files Within a        Collaborative Communication Platforms.   Method and System for Group Communications.
                      Collaborative Communication System.




8 of 9                                                                                                                                                        3/15/21, 2:16 PM
Gallery 2 - BCS-Services                                                                                           http://www.bcs-software.com/patented-portfolio
                                               Case 6:21-cv-00051-ADA Document 14-6 Filed 03/31/21 Page 10 of 10




                      U.S. Patent No.                                 U.S. Patent No.
                      8,9 8 4 ,06 3                                   9 ,3 9 6 ,4 5 6
                      Wan g e t al.                                   Wang et al.

                      Techniques for Providing a User Directory for   Method and System for Forming Groups in
                      Communication Within a Communication System.    Collaborative Communication System.




                                                                                         AUSTIN - TEXAS


                                                                                    BCS Software
                                                                               A NAT I V E T E X A S C O M PA NY




9 of 9                                                                                                                                          3/15/21, 2:16 PM
